                                           Case 3:19-cv-08429-VC Document 30 Filed 04/24/20 Page 1 of 2




                                       1 JACOB W. CUTLER (SBN 264988)
                                          e-mail: jcutler@slpattorney.com
                                       2 KAREN WALLACE (SBN 272309)
                                          e-mail: kwallace@slpattorney.com
                                       3 STRATEGIC LEGAL PRACTICES, APC
                                         1840 Century Park East, Suite 430
                                       4 Los Angeles, CA 90067
                                         Telephone: (310) 929-4900
                                       5 Facsimile: (310) 943-3838

                                       6 Attorneys for Plaintiffs
                                         PETER V. BALESTRERI and ARLENE M. BALESTRERI
                                       7

                                       8 STEPHEN H. DYE (SBN 104385)
                                          e-mail: sdye@schnader.com
                                       9 CHARLES F. HARLOW (SBN 200702)
                                          e-mail: charlow@schnader.com
                                      10 SCHNADER HARRISON SEGAL & LEWIS LLP
                                         650 California Street, 19th Floor
                                      11 San Francisco, CA 94018
                                         Telephone: (415) 364-6700
SCHNADER HARRISON SEGAL & LEWIS LLP




                                      12 Facsimile: (415) 364-6785
  650 CALIFORNIA STREET, 19TH FLOOR
    SAN FRANCISCO, CA 94108-2736
      TELEPHONE: (415) 364-6700




                                      13 Attorneys for Defendants
         FAX: (415) 364-6785




                                         FORD MOTOR COMPANY and MARIN COUNTY
                                      14 FORD

                                      15

                                      16                        UNITED STATES DISTRICT COURT

                                      17                     NORTHERN DISTRICT OF CALIFORNIA

                                      18                           (SAN FRANCISCO DIVISION)

                                      19
                                      20 PETER V. BALESTRERI and ARLENE M.     Case No. 3:19-cv-08429-VC
                                         BALESTRERI,
                                      21
                                                         Plaintiffs,           [PROPOSED] ORDER GRANTING JOINT
                                      22                                       STIPULATION TO EXTEND TIME FOR
                                              vs.                              DEFENDANTS TO FILE RESPONSIVE
                                      23                                       PLEADING TO FIRST AMENDED
                                                                               COMPLAINT
                                      24 FORD MOTOR COMPANY; MARIN
                                         COUNTY FORD; and DOES 1 through 10,
                                      25 inclusive,                            Court:   4, 17th Floor (Hon. Vince Chhabria)
                                      26                   Defendants.
                                      27

                                      28
                                                                               1
                                           [PROPOSED] ORDER RE JOINT STIPULATION EXTENDING TIME TO FILE RESPONSIVE
                                                                           PLEADING
                                             Case 3:19-cv-08429-VC Document 30 Filed 04/24/20 Page 2 of 2




                                       1                                      [PROPOSED] ORDER
                                       2

                                       3         The Court, having considered the Joint Stipulation to Extend Time for Defendants to File
                                       4 Responsive Pleading to First Amended Complaint filed jointly by the parties, the Declaration of

                                       5 Counsel and upon finding that good cause exists, hereby ORDERS as follows:

                                       6         1.      The Joint Stipulation to Extend Time for Defendants to File Responsive Pleading
                                       7 to First Amended Complaint and all related deadlines is GRANTED;

                                       8         2.      The last day for Defendants to file a responsive pleading to the First Amended
                                       9 Complaint, currently April 25, 2020, and all associated and related deadlines are hereby
                                      10 vacated; and,

                                      11         3.      The last day for Defendants to file a responsive pleading to the First Amended
SCHNADER HARRISON SEGAL & LEWIS LLP




                                      12 Complaint is extended thirty (30) days to May 26, 2020.
  650 CALIFORNIA STREET, 19TH FLOOR
    SAN FRANCISCO, CA 94108-2736
      TELEPHONE: (415) 364-6700




                                      13
         FAX: (415) 364-6785




                                      14

                                      15 PURSUANT TO STIPULATION, IT IS SO ORDERED.

                                      16

                                      17

                                      18 Dated: April 24, 2020

                                      19                                               Hon. Vince Chhabria
                                                                                       United States District Court Judge
                                      20

                                      21

                                      22

                                      23

                                      24

                                      25

                                      26

                                      27

                                      28
                                                                                           2
                                            [PROPOSED] ORDER RE JOINT STIPULATION EXTENDING TIME TO FILE RESPONSIVE
                                                                            PLEADING
